                 Case 19-01156-EPK             Doc 58       Filed 06/02/20        Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

IN RE:

JILL TACIK,                                                           CASE NO. 19-14871
                                                                      CHAPTER 13
            Debtor.
_______________________/

JILL TACIK,

                 Plaintiff,
vs.                                                                   CASE NO. 19-01156


6322 SEVEN SPRINGS TRUST C and
NERMINE HANNA,

            Defendants.
_______________________/

              PLAINTIFF'S INITIAL DISCLOSURE OF WITNESSES AND DOCUMENTS

         COMES NOW the Plaintiff, JILL TACIK, (the “Plaintiff”), pursuant to the Court's Order

Setting Filing and Disclosure Requirements for Pretrial and Trial, Federal Rule of Civil Procedure

26(a)(1), as made applicable by Federal Rule of Bankruptcy Procedure 7026 and Local Rule 7026-

1(A), hereby submits to Plaintiff its initial disclosure of the following witnesses and documents:

                                               WITNESS LIST

         Plaintiff states that the following witnesses may be called at trial in this matter:

         1.      Jill Tacik
         2.      Dean Ganelli
         3.      Steven E. Fisher, Fisher Appraisal Group, Inc.
                 1025 Gateway Blvd, Sutie 303-321
                 Boynton Beach, FL 33426

         Plaintff states that discovery is ongoing and incomplete and reserves the right to amend this list at any

                                                        1
                Case 19-01156-EPK            Doc 58       Filed 06/02/20       Page 2 of 3



time upon discovery of additional witnesses or a determination that such above listed witnesses are not

necessary.

                                         LIST OF DOCUMENTS

        Plaintiff states that the following documents may be used at trial in this matter:

        1.      Appraisal

        2.      Quit Claim Deed.

        3.      All documents used by Defendants.

        Plaintiff states that discovery is ongoing and incomplete and reserves the right to amend or supplement

this list of documents at any time prior to trial upon the discovery of additional relevant documents.

I HEREBY CERTIFY that a copy of the foregoing was provided electronically to Jordan Rappaport,
Esquire, Jordan@rorlawfirm.com, this _2nd___ day of June, 2020.

        I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in
this court set forth in Local Rule 2090-1(A).

                                                                    BRIAN K. MCMAHON, P.A.
                                                                    1401 Forum Way, 6th Floor
                                                                    West Palm Beach, FL 33401
                                                                    Tel (561)478-2500
                                                                    Fax (561)478-3111
                                                                    briankmcmahon@gmail.com

                                                                    s/ Brian K. McMahon
                                                                    Brian K. McMahon
                                                                    FL Bar No. 853704




                                                   REIFKIND, THOMPSON & RUDZINSKI, LLP
                                                   Attorneys for Defendant
                                                      2
               Case 19-01156-EPK          Doc 58      Filed 06/02/20     Page 3 of 3




                                               3333 W. Commercial Blvd., Suite 200B
                                               Ft. Lauderdale, Florida 33309
                                               Office:        (954) 370-5152
                                               Facsimile:     (954) 370-1992
                                               Email: Brian@rtrlaw.com
                                               Awilliams@rtrlaw.com

                                               By: __/s Brian D. Gottlieb_______________
                                                      Brian D. Gottlieb, Esq.
                                                      Florida Bar No. 0015302




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that, on this _23rd___ day of February, 2018, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being served this day on all parties of record identified on the attached Service List in the manner
specified.


                                               By: __/s Brian K. McMahon_______________
                                                      Brian K. McMahon
                                                      Florida Bar No. 853704




                                          SERVICE LIST


Kenneth S. Rappaport, Esq.
Rappaport Osborne & Rappaport, PLLC
1300 North Federal Hwy.
Suite 203, Squires Building
Boca Raton, FL 33432
561.368.2200 Telephone
ATTORNEY FOR TRUSTEE



                                                  3
